FILED
                             NOT FOR PUBLICATION                            OCT 15 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MIGUEL ANGEL OROZCO-                             No. 10-70077
GRANADOS, a.k.a. Miguel Orozco,
                                                 Agency No. A072-341-196
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Miguel Angel Orozco-Granados, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to remand and dismissing his appeal from an immigration judge’s removal




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
order. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of

discretion the denial of a motion to remand, Cano-Merida v. INS, 311 F.3d 960,

964 (9th Cir. 2002), and we deny the petition for review.

      The BIA did not abuse its discretion in rejecting Orozco-Granados’s

ineffective assistance of counsel claim where he failed to comply with the

threshold requirements set forth in Matter of Lozada, 19 I. & N. Dec. 637 (BIA

1988), and the ineffective assistance he alleges is not plain on the face of the

record. See Azanor v. Ashcroft, 364 F.3d 1013, 1023 (9th Cir. 2004) (failure to

comply with Lozada is significant where the facts underlying petitioner’s claim are

not plain on the face of the record).

      In light of our disposition, we need not address petitioner’s remaining

contentions.

      PETITION FOR REVIEW DENIED.




                                           2                                       10-70077